PER CURIAM:
Upon consideration of the briefs and argument when the Commissioner’s petition to review was first before us and the supplemental briefs filed by the parties upon remand from the Supreme Court of the United States, 387 U.S. 456, 87 S.Ct. 1776, 18 L.Ed.2d 886, we conclude that the New York Court of Appeals would not follow the decision of the Supreme Court, New York County, in Matter of Irving Trust Co. (Bosch), but would uphold the partial release of the general power of appointment. Accordingly the judgment of the Tax Court is reversed.